on this claim. We disagree. Although appellant asserts that law
                 enforcement threatened to deport his family unless he confessed, he does
                 not assert that he told counsel about the threats and therefore did not
                 allege sufficient facts to entitle him to relief or an evidentiary hearing.
                 See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                 Moreover, appellant does not explain how suppressing his statements
                 would have changed the outcome at trial. We conclude that no relief is
                 warranted on this claim.
                             Second, appellant contends that the district court erred by
                 denying his claim that appellate counsel was ineffective for failing to
                 challenge the denial of his motion for severance. Appellant also contends
                 that the district court should have held an evidentiary hearing on this
                 claim. We disagree. Appellant does not point to the portion of the record
                 where his codefendant's statements were admitted without being subject
                 to cross-examination, where he was prevented from presenting evidence
                 that would have been admissible in a separate trial, or where a specific
                 trial right was violated. See Chartier v. State, 124 Nev. 760, 765, 191 P.3d
                 1182, 1185 (2008). Appellant also fails to demonstrate that any prejudice
                 resulted from the joint trial.    See id.   We conclude that no relief is
                 warranted on this claim.
                             Third, appellant contends that the district court erred by
                 denying his claim that he is actually innocent without conducting an
                 evidentiary hearing. We disagree. Assuming that a free-standing claim of
                 actual innocence is cognizable in a post-conviction petition for a writ of
                 habeas corpus, the affidavit in question failed to demonstrate appellant's
                 actual innocence. See Schlup v. Delo, 513 U.S. 298, 329 (1995); Herrera v.



SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A    e
                 Collins, 506 U.S. 390, 417 (1993). We therefore conclude that no relief is
                 warranted on this claim.
                             Having considered appellant's contentions and concluded that
                 no relief is warranted, we
                             ORDER the judgment of the district court AFFIRMED.




                                         Saitta

                     La                                       Pideu(ty
                 Ali
                  %/                          , J•
                                                          Pickering


                 cc:   Hon. Michael Villani, District Judge
                       Law Offices of Gamage & Gamage
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA                                            3
(0)1947A    ea